26 F.3d 130
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerry Wallace DAVIS, Petitioner-Appellant,v.Manfred MAASS, Superintendent, Oregon State Penitentiary,Respondent-Appellee.
No. 93-36053.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 9, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Jerry W. Davis, an Oregon state prisoner, appeals the district court's denial of his 28 U.S.C. Sec. 2254 habeas corpus petition.  We review de novo,  Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989), and we affirm.


3
In 1990, following a jury trial, Davis was convicted of possession of a controlled substance and was sentenced to a five-year term of imprisonment.  After exhausting state remedies, Davis filed his federal habeas petition, in which he claimed that the evidence presented at trial was insufficient to support his conviction.


4
In its order denying the habeas petition, the district court carefully reviewed the evidence against Davis.  We agree with the district court's conclusion that the evidence was sufficient to support Davis's conviction.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979) (conviction must be upheld if the evidence, viewed in the light most favorable to the prosecution, is sufficient to allow a rational jury to find the defendant guilty beyond a reasonable doubt).  Accordingly, the district court correctly denied Davis's habeas petition.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3